Atkinson, J.
The exception in this ease is to a judgment directing a verdict for the defendant in a suit instituted by an obligee in a bond for title (being a written contract for the sale of land), for cancellation of the contract, and for damages on the ground of fraud. The pleadings and evidence did not make out a prima facie case of fraud,_ and the judgment directing a verdict for the defendant was not erroneous on the ground that the issues should have been submitted to the jury.
{a) The claim of'fraud related to the character of a loan that was placed *878on the property, which the plaintiff assumed. The loan corresponded with the descriptive terms of the written contract of sale, and the plaintiff’s assent to that contract was not procured by any false statement of fact, or trick or device on the part of the defendant, or induced by any confidential relation between the parties.
No. 4942.
February 19, 1926.
(6) The defendant’s answer set up a cross-demand in support of which evidence was introduced. There was no exception to the judgment in so far as it related to the cross-demand.

Judgment affirmed.


All the Justices concur.

Ray & Ray, for plaintiff. McElreaih & Scott, for defendant.